Title: To George Washington from John Pray, 30 June 1781
From: Pray, John
To: Washington, George


                        Dear Sir.
                            Niack June 30th 1781 10 oClock in the Morning
                        
                        I am Just informed by very good authority, that there is lately a fleet arriv’d at York with Troops what
                            Number I cannot learn, but it is Reported they are from Virginia, Like wise that a fleet has saild out the east River and
                            have Return’d, in consequence of the French Fleet meating them—A great Number of Heavy cannon is posted allong the side of
                            the Crick by Kings bridge, The Yauger Horse is certainly encampt near the bridge They came there
                            yesterday. I am with every sentiment of respect and Esteam Your Excellency’s most Obedient and Very Humble Serveant
                        
                            Jno. Pray Capt.
                        
                    